—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed with a shipping supply company until he quit in order to move to Puerto Rico to care for his mother who was suffering from various health problems. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he left his employment for personal and non-compelling reasons. It has been held, with few exceptions, that caring for a sick relative is not a compelling reason to leave employment (see Matter of Lugo [Commissioner of Labor], 294 AD2d 689; Matter of Carrasquillo [Commissioner of Labor], 250 AD2d 910; Matter of Dameron [Sweeney], 239 AD2d 656). Here, while claimant’s motive to care for his mother is laudable, the record discloses that his mother was able to attend to her daily activities and claimant’s presence was not medically necessary for her well-being. Inasmuch as substantial evidence supports the Board’s decision, we affirm.
Mercure, J.P., Crew III, Spain, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.